PEARSON, Judge.
Davis appeals from a judgment of conviction of unlawful possession of a pistol by a convicted felon in violation of § 790.23 (1), Fla.Stat., F.S.A.1 He urges us to reverse the judgment because the state did not prove that he violated § 790.23(1), since the record shows conclusively that he was in possession of a revolver, not a pistol.
We hold that the word “pistol” in § .790.23(1) is a generic word which encompasses the entire class of firearms designed either by the manufacturer or the possessor to be held and fired by one hand. See People v. Borgeson, 335 Ill. 136, 166 N.E. 451 (1929), in which the Supreme Court of Illinois stated:
“A pistol is a small firearm having a curved stock or butt to fit the hand and a short barrel or barrels. The term ‘pistol’. was applied to the first short firearm that came into use about the sixteenth century and was intended to be aimed and fired from one hand. Pistols now in use are called derringers, revolvers or automatic pistols. The term ‘pistol’ aptly applies to all the short firearms aforesaid. * * * The judgment *627and sentence should be, and is, affirmed, as the defendant could successfully plead former jeopardy if he were on a subsequent information or indictment charged with carrying concealed on or about his person a ‘revolver’ or a ‘a loaded revolver.’ ” 166 N.E. at 455.
Cf. State v. Barr, 340 Mo. 738, 102 S.W.2d 629, 632, 633 (1937). See, too, the definition of the word “pistol” in Volume VIII of the Oxford English Dictionary at page 907: “A small fire-arm with a more or less curved stock, adapted to be held, and fired by, one hand.”
We therefore cannot hold that, within the intendment of § 790.23(1 ), a pistol is not a pistol when it is a revolver.
Accordingly, the judgment of the trial court is affirmed.

. “It is unlawful for any person who has been convicted of a felony in the courts of this state, or convicted of an offense in any other state, territory or country which if committed in Florida would be deemed a felony, to own or to have in his care, custody, possession or control any pistol * * * ”